— Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Nassau County (Harrington, J.), imposed September 8, 1987, upon his conviction of robbery in the first degree, upon his plea of guilty.
*623Ordered that the matter is remitted to the County Court, Nassau County, to resettle the sentence minutes, and the appeal is held in abeyance in the interim. The County Court, Nassau County, is to file the resettled sentence minutes with all convenient speed.
The transcript of the sentence minutes indicates that the defendant was sentenced "as a prior felony offender to an indeterminate term of imprisonment, the maximum of such sentence to be three years and the minimum * * * to be ten years”, an illegal sentence (see, Penal Law § 70.06 [3] [b]; [4] [b]), apparently due to a scrivenor’s error. Nevertheless, the order of commitment to the State Department of Correctional Services indicates that the sentence imposed was an indeterminate term of imprisonment with a maximum term of 20 years and a minimum term of 10 years.
In light of the foregoing discrepancies, before we may consider the appellate issues raised concerning the propriety of the sentence imposed, the matter must be remitted to the County Court, Nassau County, to resettle the sentence minutes to reflect the sentence actually imposed by that court. Mollen, P. J., Lawrence, Kooper, Spatt and Harwood, JJ., concur.